Order entered November 26, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01252-CV

                            NATHAN WEILBACHER, Appellant

                                               V.

                                 MELODIE CRAFT, Appellee

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 13-06130-J

                                           ORDER
       We GRANT appellant’s November 21, 2013 unopposed second motion for an extension

of time to file a brief. Appellant shall file his brief on or before December 10, 2013. We caution

appellant that no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE